DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification dated 12/17/2021 is acceptable and overcomes the previous objection.
Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. Regarding the 112 rejections for human equivalents the Applicant argues that as known by those skille din the art that nerve stimulation is based on the volume of the tissue and that one skilled in the art can scale the parameters accordingly.  The examiner respectfully disagrees and notes that the type of rabbit is not disclosed, is it a small breed (dwarf) rabbit or large breed (giant) rabbit?  Additionally, there is no factual evidence that there is a correlation that this would treat the same issues with varying the size volume of tissue in rabbits.   Lastly, it is unclear based on applicant’s argument’s what is being done to scale the parameters accordingly.   Is this a linear scale 1:1 ratio or something else such as 4:1?  Does human to rabbit have an exponential or logarithmic scale?
Applicant’s arguments with respect to the claim(s) over Whitehurst have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 states “wherein the target at least partly decompressing the chamber” should be “wherein the target nerve being at least partly decompressing the chamber” to clarify the target structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 14-17 states the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation parameter (e.g. amplitude 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14-17 states the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation parameter (e.g. amplitude frequency) in rabbits.  It is unclear what the conversion of an electrical parameter is from rabbits to human.  Is this the same electrical parameter value?  Or is there a formula that converts rabbit parameters to human parameters?  The examiner assumes that the parameters presented are the same for rabbit and human.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holinski et al (US Publication 2021/0290949).
Referring to Claims 1, 9 and 11, Holinski et al teaches a method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation or record nerve activity (e.g. Paragraph [0064] discloses to provide electrical stimulation to a nerve and/or to detect electrical signals from the nerve), the chamber having a cross-sectional chamber inner dimension (e.g. Figure 1, nerve passage (chamber) 16); engaging a target nerve with the implantable neuromodulation device by: compressing at least a portion of the target nerve in a channel of the implantable neuromodulation device, the channel having ); and applying an electrical stimulation to the target nerve, or recording the activity of the target nerve, via one or more electrodes positioned within the chamber of the neuromodulation device (e.g. Paragraph [0064] discloses nerve cuff is used to provide electrical stimulation to a nerve and/or to detect electrical signals from the nerve).
Referring to Claim 3, Holinski et al teaches the method of claim 1, wherein applying an electrical stimulation initiates a response from the target nerve, wherein the response stimulates, modulates, or blocks the target nerve activity (e.g. Paragraph [0003]).	
Referring to Claim 4, Holinski et al teaches the method of claim 1, wherein the channel is an elongated channel defined by at least one wall (e.g. Figure 1, channel 18).

Referring to Claim 5, Holinski et al teaches the method of claim 1, wherein the channel is non-linear (e.g. Figure 1, channel 18 and Paragraph [0007] discloses the channel walls are angled and Figure 5, illustrates channels that are non-linear with teeth 70; and Paragraph [0068] discloses substantially linear meaning there is non-linearity in the channel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 20210290949) in view of Wei et al (US Publication 2012/0197356).
Referring to Claims 2 and 13, Holinski et al teaches the method of claim 1, except wherein the target nerve comprises one of iliococcygeus nerve, pubococcygeusnerve, coccygeus nerve, puborectalis nerve, bulbospongiosus, ischiocavernosus nerve, clitoral nerve, dorsal nerve, branch nerves of the pudendal nerve, branch nerves of the levator ani nerve, branch nerves of the coccygeal plexus, and/or branch nerves of the sacral plexus.
 	Wei et al teaches that it is known to use applying electrical to the clitoral nerve as set forth in Paragraph [0032] and [0135] to provide closure of a urinary sphincter to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed 

Referring to Claim 6, Holinski et al teaches the method of claim 1, except wherein the applied electrical stimulation comprises the human equivalent of applying an electrical stimulation having a voltage between 0.1 and 1.0 V in rabbits.
 	Wei et al teaches that it is known to use applying electrical signals a voltage between about 0.1-1 V as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical signals with an amplitude between about a voltage between about 0.1-1 V as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 7, Holinski et al teaches the method of claim 1, except wherein the applied electrical stimulation has one of a square monopolar, cathodic, or bipolar balanced shape. 	Wei et al teaches that it is known to use applying cathodic electrical as set forth in Paragraph [0077] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having 

Referring to Claim 8, Holinski et al teaches the method of clam 1, except wherein the applied electrical stimulation comprises an electrical pulse having a duration of between 0.1 ms and 10 ms. 	Wei et al teaches that it is known to use applying electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms as set forth in Paragraph [0085] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.
Referring to Claims 12 and 14-17, Holinski et al teaches the method of claim 11, except wherein the pelvic floor disorder comprises at least one of urinary incontinence, overactive bladder, fecal incontinence, pelvic floor dysfunction, rectal prolapse, defecatory disorders, pelvic organ prolapse and sexual dysfunction; wherein the electrical stimulation comprises the human equivalent of applying an electrical stimulation at a frequency between 1Hz and 100 Hz in rabbits; wherein the electrical stimulation comprises the human equivalent of applying an 
 	Wei et al teaches that it is known to use applying a sustained electrical stimulation comprising a frequency of 4-100Hz and as set forth in Paragraph [0058], an amplitude between about 0.5-20 mAmps and a voltage between about 0.5-30 mV as set forth in Paragraph [0084], and a duration of between about 0.2-10 ms as set forth in Paragraph [0085]  to treat urinary or fecal (Paragraph [0022]) to provide sufficient electrical stimulation to treat urinary incontinence which improves patient quality of life.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al et al, with applying a sustained electrical stimulation comprising a frequency of 4-100Hz, an amplitude between about 0.5-20 mAmps, a voltage between about 0.5-30 mV, and a duration of between about 0.2-10 ms as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence which improves patient quality of life.
Referring to Claim 18, Holinski et al teaches a method for blocking activity in a target nerve, the method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation (e.g. Figure 1, nerve passage (chamber) 16 and Paragraph [0064]); engaging a target nerve with the implantable neuromodulation 
Referring to Claim 19, Holinski et al teaches the method of claim 18, except wherein the high frequency electrical stimulation has an amplitude between 0.5 to 20 mAmps. 	Wei et al teaches that it is known to use applying electrical signals with an amplitude between about 0.5-20 mAmps as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical signals with an amplitude between about 0.5-20 

Referring to Claim 20, Holinski et al teaches the method of claim 18, except wherein the high frequency electrical stimulation has a voltage of between 0.1V and 7.0V. 	Wei et al teaches that it is known to use applying electrical signals a voltage between about 0.1-7 V as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical signals with an amplitude between about a voltage between about 0.1-7 V as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 20210290949) in view of Fang et al (US Publication 2017/0246453).

Referring to Claim 10, Holinski et al teaches the method of claim 9, wherein the average diameter of the stretched portion of the target nerve is compressed while minimizing physiological adverse effects on the nerve (e.g. Paragraph [0066]).  However, Holinski et al does not disclose wherein the nerve is between 5 % to 50% smaller than the average diameter of the target nerve in an unstretched portion of the target nerve. 	Fang et al teaches that it is known to use a nerve cuff with nerve compression of up to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792